MEMORANDUM OPINION

                                         No. 04-08-00795-CV

                         IN THE INTEREST OF M.B., III, et al., Children,
                                        Appellant


                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-02231
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 15, 2009

AFFIRMED

           After the trial court terminated her parental rights, Monica C. appealed the trial court’s

finding that an appeal of the termination order would be frivolous. See TEX. FAM. CODE ANN.

§ 263.405(g) (Vernon 2002). Monica C’s court-appointed appellate attorney filed a brief

containing a professional evaluation of the record demonstrating that there are no arguable

grounds to be advanced. Counsel concludes that the appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967); see also In re R.R.,

No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no
                                                                                       04-08-00795-CV


pet.) (applying Anders procedure in appeal from termination of parental rights) (mem. op.); In re

K.M., 98 S.W.3d 774 (Tex. App.—Fort Worth 2003, order) (same).

       Counsel certified that a copy of his brief was delivered to Monica C who was advised of

her right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the record, we agree that the appeal is frivolous and without merit. The judgment of

the trial court is, therefore, affirmed and counsel’s motion to withdraw is granted.


                                                  Rebecca Simmons, Justice




                                                -2-